Citation Nr: 0209820	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  02-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from March 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Service connection has been granted for tinnitus rated as 10 
percent disabling effective from April 25, 2001.  In his 
substantive appeal, dated in January 2002, the appellant 
referenced tinnitus as an issue.  It is also unclear from the 
record whether the veteran is claiming service connection for 
sinusitis and eustachian tube dysfunction.  It is requested 
that the RO contact the appellant in order to clarify these 
matters and, thereafter, take any appropriate actions.   


REMAND

A review of the record discloses the appellant submitted 
additional medical evidence to the RO for consideration in 
conjunction with his claims in January 2002, prior to the 
June 20002 Board hearing. The RO apparently has not had an 
opportunity to review this evidence and if appropriate 
furnish the appellant a supplemental statement of the case. 
38 C.F.R. § 19.31 (2001)

The record further discloses that during a June 2002 hearing 
before the undersigned member of the Board sitting at the RO, 
the appellant reported his service-connected disabilities 
have deteriorated since the most recent June 2001 VA 
examination.  He also indicated that there were additional 
medical records he would like to submit in support of his 
claim.  These treatment reports have not been received.

Therefore, the Board finds that further evidentiary 
development is warranted in this case, prior to the Board's 
review of the merits of the issues on appeal.  Accordingly, 
this matter is REMANDED for the following development:

1.  The RO should contact the appellant and 
request that he furnish the names, addresses, 
and dates of treatment of all VA and private 
medical providers from whom he has received 
treatment for his bilateral hearing loss and 
otitis media since June 2001 which have not 
been associated with the claims file.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the appellant.

2.  A VA examination should be conducted by a 
specialist (M.D.) in ear disorders in order 
to determine the nature and severity of the 
service-connected bilateral hearing loss and 
otitis media.  In addition to audiological 
examination, any tests deemed necessary 
should be performed.  The claims file and a 
copy of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed clinical history 
concerning the frequency and severity of the 
otitis media.

3.  The RO should readjudicate the issues in 
appellate status.  If the benefits sought on 
appeal continue to be denied, the RO should 
issue a supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to respond.

Thereafter, the case should be returned to the RO, if 
otherwise in order.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




